UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY LAMONT MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Louise W.
Flanagan, District Judge.  (5:04-cr-00241-FL-2; 5:12-cv-00332-
FL)


Submitted:   January 17, 2013             Decided:   January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamont Murphy, Appellant Pro Se. Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy    Lamont     Murphy      seeks        to    appeal    the   district

court’s    order    dismissing    his      28    U.S.C.A.      § 2255      (West    Supp.

2012) motion.       We dismiss his appeal for lack of jurisdiction

because the notice of appeal was not timely filed.                          Parties in

civil cases such as this one are accorded sixty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing    of   a   notice   of       appeal    in    a   civil    case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The    district    court’s     order        dismissing     Murphy’s      suit

was entered on the docket on July 13, 2012.                            The notice of

appeal was filed, at earliest, on September 18, 2012 — seven

days late. *      Murphy filed no motion tolling the applicable time

period under Fed. R. App. P. 4(a)(4) or (5).                       We therefore lack

jurisdiction to consider Murphy’s claims.




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
          Accordingly, we dismiss Murphy’s appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.


                                                                  DISMISSED




                                     3